34 N.Y.2d 992 (1974)
In the Matter of Daniel Hamm, Appellant,
v.
Paul J. Regan et al., Constituting the Board of Parole of the State of New York, Respondents.
Court of Appeals of the State of New York.
Submitted September 3, 1974.
Decided September 18, 1974.
Louis J. Lefkowitz, Attorney-General (Frederick R. Walsh and Jean M. Coon of counsel), for motion.
No one opposed.
Motion granted and appeal dismissed, without costs, upon the ground that, appellant having been released on parole, the issues presented by the appeal are moot.